                              United States District Court
                            Western District of North Carolina
                                   Statesville Division

         Judameyre L. McRae,                  )         JUDGMENT IN CASE
              Plaintiff,                      )
                                              )        5:21-cv-00091-KDB-DSC
                     vs.                      )        5:21-cv-00092-KDB-DSC
                                              )
           Jackson Lewis P.C.,                )
                Defendant,                    )
   ----------------------------------------
          Judameyre L. McRae,                 )
                  Plaintiff,                  )
                                              )
                     vs.                      )
                                              )
         Niagara Bottling, LLC,               )
              Defendant,                      )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 15, 2021 Order.

                                                  July 15, 2021
